POLISHING APPARATUS AND RETAINER RING
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6 and 10-11 objected to because of the following informalities:  
In claim 6, “A retainer ring for use a polishing head” should read, “A retainer ring for use with a polishing head”.
In claims 10-11, “A polishing head” should read, “The polishing head”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilkinson et al. (US20050208881).
Regarding claim 1, Wilkinson et al. teach a polishing apparatus (100) comprising (Abstract; Fig. 1): 
a polishing head (102) having a retainer (106) surrounding a substrate (108) to be polished (Fig. 1; [0016]);
and a polishing pad (112) facing the polishing head (102), wherein the retainer (106) includes a first material and a second material ((116) comprises a first and second material), wherein the first material contains at least one of aromatic polyamide, polyphenylene sulfide, polyetherimide, polyamideimide, polyetheretherketone (PEEK), or polybenzimidazole ([0019]), and wherein the second material contains a fluororesin (PTFE) ([0020]; Fig. 1).
Regarding claim 2, Wilkinson et al. teach wherein a weight percentage of the second material (filler) with respect to the first material is 1% to 10% ([0019]-[0020] discloses overlapping range of 5-30%; see also 103 rejection below).
Regarding claim 3, Wilkinson et al. teach wherein the fluororesin of the second material (filler) includes at least one of polytetrafluoroethylene (PTFE), perfluoroalkoxyalkane (PFA), a perfluoroethylene propene copolymer (FEP), an ethylene tetrafluoroethylene copolymer (ETFE), polyvinylidene fluoride (PVDF), polychlorotrifluoroethylene (PCTFE), ethylene chlorotrifluoroethylene copolymer (ECTFE), tetrafluoroethylene-perfluorodioxole copolymer (TFE/PDD), or polyvinyl fluoride (PVF) ([0020]).
Regarding claim 4, Wilkinson et al. teach wherein the first material contains PEEK ([0019]) and the fluororesin of the second material includes PTFE ([0020]), and wherein the weight of PTFE with respect to the weight of PEEK is 1% to 20% ([0020] discloses overlapping range of 5-30%; see also 103 rejection below).
Regarding claim 5, Wilkinson et al. teach wherein the retainer (106) is a retainer ring ([0016]; Fig. 1).
Regarding claim 6, Wilkinson et al. teach a retainer ring (106) for use with a polishing head (102) for holding a substrate (108) to be polished, the retainer ring (106) comprising: a first material and a second material ((116) comprises a first and second material), wherein the first material contains at least one of aromatic polyamide, polyphenylene sulfide, polyetherimide, polyamideimide, polyetheretherketone (PEEK), or polybenzimidazole ([0019]), and wherein the second material (filler) contains a fluororesin (PTFE) ([0016]; [0020]; Fig. 1).
Regarding claim 7, Wilkinson et al. teach wherein a weight percentage of the second material (filler) with respect to the first material is 1% to 10% ([0019]-[0020] discloses range of 5-30%; see also 103 rejection below).
Regarding claim 8, Wilkinson et al. teach wherein the fluororesin includes at least one of polytetrafluoroethylene (PTFE), perfluoroalkoxyalkane (PFA), a perfluoroethylene propene copolymer (FEP), an ethylene tetrafluoroethylene copolymer (ETFE), polyvinylidene fluoride (PVDF), polychlorotrifluoroethylene (PCTFE), ethylene chlorotrifluoroethylene copolymer (ECTFE), tetrafluoroethylene-perfluorodioxole copolymer (TFE/PDD), or polyvinyl fluoride (PVF) ([0020]).
Regarding claim 9, Wilkinson et al. teach wherein the first material contains PEEK ([0019]) and the fluororesin of the second material includes PTFE ([0020]), and wherein the weight of PTFE with respect to the weight of PEEK is 1% to 20% ([0020] discloses range of 5-30%; see also 103 rejection below).
Regarding claim 10, Wilkinson et al. teach a polishing head (102) comprising the retainer ring (106) of claim 6 (Fig. 1).
Regarding claim 11, Wilkinson et al. teach a polishing head (102) comprising the retainer ring (106) of claim 7 (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 7, and 9 rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson et al. (US20050208881).
Regarding claim 2, Wilkinson et al. disclose wherein a weight percentage of the second material with respect to the first material is about 5% to 30% ([0020]).
Wilkinson et al. does not explicitly disclose a weight percentage of the second material with respect to the first material is 1% to 10%.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the weight percentage of the second material with respect to the first material of Wilkinson et al. from about 5% to 30%, to 1% to 10%, since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” (see MPEP 2144.05).
Regarding claim 4, Wilkinson et al. disclose wherein the first material contains PEEK ([0019]) and the fluororesin of the second material includes PTFE ([0020]). 
Wilkinson et al. does not explicitly disclose wherein the weight of PTFE with respect to the weight of PEEK is 1% to 20%.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the weight percentage of the second material (PTFE) with respect to the first material (PEEK) of Wilkinson et al. from about 5% to 30%, to 1% to 20%, since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” (see MPEP 2144.05).
Regarding claim 7, Wilkinson et al. disclose wherein a weight percentage of the second material with respect to the first material is about 5% to 30% ([0020]).
Wilkinson et al. does not explicitly disclose a weight percentage of the second material with respect to the first material is 1% to 10%.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the weight percentage of the second material with respect to the first material of Wilkinson et al. from about 5% to 30%, to 1% to 10%, since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” (see MPEP 2144.05).
Regarding claim 9, Wilkinson et al. disclose wherein the first material contains PEEK ([0019]) and the fluororesin of the second material includes PTFE ([0020]). 
Wilkinson et al. does not explicitly disclose wherein the weight of PTFE with respect to the weight of PEEK is 1% to 20%.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the weight percentage of the second material (PTFE) with respect to the first material (PEEK) of Wilkinson et al. from about 5% to 30%, to 1% to 20%, since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” (see MPEP 2144.05).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bennett et al. (US20020081956) discloses first and second materials of a retainer ring and their weight percentages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304. The examiner can normally be reached M-TR 6:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723